United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3039
                         ___________________________

                              Norma Morales Victoria

                              lllllllllllllllllllllPetitioner

                                            v.

             Eric H. Holder, Jr., Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                              Submitted: July 1, 2013
                                Filed: July 2, 2013
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Norma Morales Victoria, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA), which upheld an immigration
judge’s decision denying her motion to suppress evidence and ordering her removed.
After careful review, we find no basis for reversal. See Martinez Carcamo v. Holder,
713 F.3d 916, 921 (8th Cir. 2013) (in removal actions, this court reviews legal issues
de novo, and reviews BIA’s factual findings for support by substantial evidence);
Garcia-Torres v. Holder, 660 F.3d 333, 334-37 (8th Cir. 2011) (concluding that
suppression of evidence was not warranted, and that evidence was sufficient to
establish petitioner’s alienage and removability). Accordingly, we deny the petition.
See 8th Cir. R. 47B.
                         ______________________________




                                        -2-